           Case 2:17-cr-00089-APG-VCF Document 44 Filed 01/15/21 Page 1 of 6



1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ARANTAZAZU ATORRASAGASTI
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
                                              ***
8

9    UNITED STATES OF AMERICA,           )                 2:17-CR-00089-APG-VCF
                                         )
10
                                         )
11               Plaintiff,              )
                                         )                 STIPULATION AND ORDER TO
12   v.                                  )                 CONTINUE SENTENCING
                                         )
13                                       )
     ARANTZAZU ATORRASAGASTI,            )
14                                       )
                                         )                 (11th Request)
15
                 Defendant.              )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between ARANTAZAZU ATORRASAGASTI,
17
     Defendant, by and through his counsel DUSTIN R. MARCELLO, ESQ, NICHOLAS A.
18

19   TRUTANICH, United States Attorney, and KIMBERLY M. FRAYN, Assistant United States

20   Attorney, that Sentencing currently scheduled for January 19, 2020 at 1:00 p.m. be vacated and
21
     continued to 90 days or to a time convenient with the Court.
22
            This Stipulation is entered into for the following reasons:
23

24
            1.   Counsel has spoken with the Defendant and she has no objection to the continuance.

25          2.   The parties agree to the continuance.
26
            3.   Defendant is not in custody and is out on bond through Pretrial Release.
27
            4.   Defendant is still under supervision and has been compliant with Pretrial Services.
28


                                                     -1-
            Case 2:17-cr-00089-APG-VCF Document 44 Filed 01/15/21 Page 2 of 6



1           5. Due to COVID-19 travel has been restricted.
2
            6. On March 16, 2020, the Chief Judge of the U.S. District Court for the District of
3
     Nevada issued Temporary General order 2020-03 (the “General Order”). The Order explains
4

5
     that, due to the outbreak of the coronavirus 2019 (“COVID-2019”) in the District of Nevada, the

6    declaration by the Governor of the State of Nevada of a public health emergency due to the
7    spread of COVID-19 in Nevada, the declaration of local emergencies by local governments due
8
     to COVID-19, and the public health recommendations—including recommendations for social
9
     distancing and limiting large-group gatherings—the Court has sustained a “reduced ability to
10

11   obtain an adequate spectrum of jurors” and reduced availability of counsel and Court staff. The

12   General Order accordingly continued all civil and criminal trials until April 10, 2020, pending
13
     further order of the Court, and found that “the ends of justice are best served by ordering
14
     continuances, which outweighs the best interests of the public and any defendant’s right to a
15
     speedy trial under 18 U.S.C. § 3161(h)(7)(A).” On November 12, 2020, the Chief Judge issued
16

17   an amended version of the General Order, which remains in full force and effect. The amended

18   order provides: “[G]iven the pattern of sustained increase in COVID-19 transmission rates in the
19
     State of Nevada, the Court has once again determined that jury trials must be further postponed,
20
     and each presiding judge will address the need for any trial continuance in their individual cases.
21
            ///
22

23

24

25
            ///
26

27

28


                                                     -2-
            Case 2:17-cr-00089-APG-VCF Document 44 Filed 01/15/21 Page 3 of 6



1               7. Additionally, denial of this request for continuance would result in a miscarriage of
2
     justice.
3
                8. This is the 11th request to continue the sentencing.
4

5
                DATED this 13th day of January 2021.

6
                                                      Respectfully submitted.

7
                                                      NICHOLAS TRUTANICH
     PITARO & FUMO, CHTD.                             UNITED STATES ATTORNEY
8

9
     /s/Dustin R. Marcello, Esq.                      /s/ Kimberly M. Frayn, Esq.
10
     DUSTIN R MARCELLO, ESQ.                          KIMBERLY M. FRAYN, ESQ.
11   601 LAS VEGAS BOULEVARD, SOUTH                   ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                          501 LAS VEGAS BOULEVARD SOUTH. #1100
12   ATTORNEY FOR DEFENDANT                           LAS VEGAS, NEVADA 89101
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        -3-
           Case 2:17-cr-00089-APG-VCF Document 44 Filed 01/15/21 Page 4 of 6



1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ARANTAZAZU ATORRASAGASTI
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
                                              ***
8

9    UNITED STATES OF AMERICA,           )    2:17-cr-00089-APG-VCF
                                         )
10
                                         )
11               Plaintiff,              )
                                         )    STIPULATION AND ORDER TO
12   v.                                  )    CONTINUE SENTENCING
                                         )
13                                       )
     ARANTZAZU ATORRASAGASTI,            )
14                                       )
                                         )    (11th Request)
15
                 Defendant.              )
     ___________________________________ )
16                                 FINDINGS OF FACT
17           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
18   Court finds:
19          This Stipulation is entered into for the following reasons:
20
            1.   Counsel has spoken with the Defendant and she has no objection to the continuance.
21
            2.   The parties agree to the continuance.
22
            3.   Defendant is not in custody and is out on bond through Pretrial Release.
23

24          4.   Defendant is still under supervision and has been compliant with Pretrial Services.

25

26
            5. Due to COVID-19 travel has been restricted.
27
            6. On March 16, 2020, the Chief Judge of the U.S. District Court for the District of
28
     Nevada issued Temporary General order 2020-03 (the “General Order”). The Order explains
                                                     -4-
            Case 2:17-cr-00089-APG-VCF Document 44 Filed 01/15/21 Page 5 of 6



1    that, due to the outbreak of the coronavirus 2019 (“COVID-2019”) in the District of Nevada, the
2
     declaration by the Governor of the State of Nevada of a public health emergency due to the
3
     spread of COVID-19 in Nevada, the declaration of local emergencies by local governments due
4

5
     to COVID-19, and the public health recommendations—including recommendations for social

6    distancing and limiting large-group gatherings—the Court has sustained a “reduced ability to
7    obtain an adequate spectrum of jurors” and reduced availability of counsel and Court staff. The
8
     General Order accordingly continued all civil and criminal trials until April 10, 2020, pending
9
     further order of the Court, and found that “the ends of justice are best served by ordering
10

11   continuances, which outweighs the best interests of the public and any defendant’s right to a

12   speedy trial under 18 U.S.C. § 3161(h)(7)(A).” On November 12, 2020, the Chief Judge issued
13
     an amended version of the General Order, which remains in full force and effect. The amended
14
     order provides: “[G]iven the pattern of sustained increase in COVID-19 transmission rates in the
15
     State of Nevada, the Court has once again determined that jury trials must be further postponed,
16

17   and each presiding judge will address the need for any trial continuance in their individual cases.

18              7. Additionally, denial of this request for continuance would result in a miscarriage of
19
     justice.
20
                8. This is the 11th request to continue the sentencing.
21

22
                                           CONCLUSIONS OF LAW
                The end of justice served by granting said continuance outweigh the best interest of the
23

24   public and defendants since the failure to grant said continuance would likely result in a

25   miscarriage of justice, would deny the parties herein sufficient time and the opportunity within
26
     which to be able to effectively and thoroughly prepare for sentencing taking into account the
27
     exercise of due diligence.
28


                                                        -5-
           Case 2:17-cr-00089-APG-VCF Document 44 Filed 01/15/21 Page 6 of 6



1
                                              ORDER
2           IT IS ORDERED that Sentencing currently scheduled for January 19, 2021, at 1:00 p.m.
3    be continued to 27th day of April, 2021 at 1:00 p.m. in LV Courtroom 6C.
4

5           DATED this 15th of January, 2021.
6

7
                                                U.S. DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -6-
